Order entered October 29, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00996-CR
                                       No. 05-14-00997-CR
                                       No. 05-14-00998-CR

                       MICHAEL JERARD RICHARDSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
         Trial Court Cause Nos. 416-82939-2012, 416-82940-2012, 416-82942-2012

                                            ORDER
       The Court REINSTATES the appeals.
       On October 7, 2014, we ordered the trial court to make findings regarding why the
reporter’s record had not been filed. We also ordered the trial court to file completed
certifications of appellant’s right to appeal. On October 17, 2014, we received supplemental
clerk’s records with the completed certifications and on October 27, 2014, we received the
reporter’s record. Therefore, we conclude findings are no longer necessary and VACATE the
October 7, 2014 order only to the extent it required findings.
       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    ADA BROWN
                                                              JUSTICE